SS¥ - IS-
                               ELECTRONIC RECORD




COA#       07-14-00203-CR                        OFFENSE:         DWI


           Hermilo Sanchez-Tapia v. The
STYLE:     State of Texas                        COUNTY:          Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: County Court at Law No 1


DATE:03/10/2015                   Publish: NO    TC CASE #:       2013-475,994




                        IN THE COURT OF CRIMINAL APPEALS


          Hermilo Sanchez-Tapia v. The State
STYLE:    of Texas                                    CCA #:            ss* -/s*
         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: nVJU 1*01*                                      SIGNED:                       PC:

JUDGE: f&t. £(AAASs\^                                 PUBLISH:.                     DNP:




                                                                                     MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD